Decree, Surrogate’s Court, Bronx County, entered December 11, 1972, dismissing objections relating to completion of construction under a partnership agreement, unanimously affirmed, with $60 costs and disbursements payable out of the estate for all parties appearing and submitting briefs. Order, Surrogate’s Court, *557Bronx County, entered May 9, 1972, denying specific performance of a stipulation of settlement of all objections, unanimously modified, on the law and the facts and in the exercise of discretion to the extent of directing enforcement of the stipulation, and otherwise affirmed, with $60 costs and disbursements payable out of the estate to all parties appearing and submitting briefs. The stipulation agreed upon was placed on the record in open court and was clear and complete (cf. Matter of Bolgin Eldert Corp., 31 N Y 2d 1). Stipulations ■ of settlement are favored by the courts and will not be set aside in the absence of fraud or overreaching (cf. Matter of Heaht, 24 A D 2d 1001). Settle order on notice. Concur — Stevens, P. J., Markewich, Nunez, Lane and Tilzer, JJ.